*111ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Presiding Judge.
Our opinions on the state’s motion for rehearing are withdrawn.
The state called our attention to the recent case of Gross v. State, 159 Texas Cr. Rep. 394, 263 S.W. 2d 951. We have given the matter careful consideration and have concluded that we were in error in the Gross case, and it is hereby expressly overruled. Were we to allow the Gross case to stand, soon all charges in cases where applicable would contain such an instruction, and we have concluded that such statute was passed for the guidance of trial and appellate courts in passing upon the sufficiency of the evidence but that the legislature did not intend that the jury be instructed in accordance with the terms thereof.
The appellant’s motion for rehearing is granted, and the order granting the state’s motion for rehearing is set aside.